           Case 1:16-cv-09527-ER Document 38 Filed 11/21/19 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


EXXONMOBIL OIL CORPORATION,                    CIVIL ACTION NO.
                                               1:16-cv-09527-ER
                               Petitioner,

                    v.

                                               DECLARATION OF
TIG INSURANCE COMPANY,                         DONALD W. BROWN

                                Respondent.



I, DONALD W. BROWN, declare as follows pursuant to 28 U.S.C. § 1746:

      1.      I am a partner with the law firm of Covington & Burling LLP, counsel

of record for Petitioner ExxonMobil Oil Corporation (“ExxonMobil” or “Mobil”). I

am a member in good standing of the bar of California, and duly admitted pro hac

vice to practice before this Court in connection with this matter. I have personal

knowledge of the facts set forth in this Declaration, which I make to place before the

Court documents relevant to its determination of ExxonMobil’s Motion to Lift Stay,

for Order Confirming Arbitration Award, and for Entry of Final Judgment Including

Prejudgment Interest.

      2.      On February 1, 2017, this Court ordered the parties to arbitration, and

stayed all further proceedings in this action pending arbitration. Dkts. 21, 22; see

also Dkt. 29. An arbitration ensued and, after 2½ years of proceedings, the arbitral
           Case 1:16-cv-09527-ER Document 38 Filed 11/21/19 Page 2 of 6




Tribunal conducted a merits hearing based on several hundred pages of briefing and

thousands of pages of witness statements, expert reports, and documentary evidence.

On August 17, 2019, the Tribunal delivered its 46-page “Award of the Arbitral

Tribunal,” dated August 14, 2019 (“Award”), a true and correct copy of which is

attached hereto as Exhibit A. The Tribunal determined that Petitioner Mobil “has

prevailed on its [insurance] claim” and is “entitled to receive TIG [Insurance

Company]’s full policy limits of $25 million” to cover losses Mobil incurred in

underlying product liability litigation. Id. at 46, ¶ 147.

      3.      Attached hereto as Exhibit B is a true and correct copy of Excess

Liability Insurance Policy number 01-0113-98 (TIG Policy No. XEX 37690650)

(the “Policy”), issued by TIG Insurance Company of Michigan (“TIG”) (Arbitration

Exhibit C-1), which was the subject of the arbitration proceedings. This is identical

to the Policy attached as Exhibit A to the Declaration of P. Benjamin Duke,

submitted December 9, 2016, in conjunction with ExxonMobil’s Petition to Compel

Arbitration. See Dkt. 5.

      4.      Attached hereto as Exhibit C is a true and correct copy of a letter from

Covington & Burling LLP to TIG Insurance Company and its outside counsel,

signed by myself and dated and sent on August 30, 2019, along with two supporting

attachments that were prepared by Jeffrey L. Mitchell, who reviewed the damages

in the underlying cases and provided a witness statement in the arbitration.


                                           2
           Case 1:16-cv-09527-ER Document 38 Filed 11/21/19 Page 3 of 6




      5.      Attached hereto as Exhibit D is a true and correct copy of Arbitration

Exhibit C-72, which is a letter from Covington & Burling LLP to TIG’s outside

counsel, signed by myself and dated and sent on May 17, 2016, discussing the

amount of Mobil’s losses and the exhaustion of TIG’s Policy limit.

      6.      Attached hereto as Exhibit E is a true and correct copy of Arbitration

Exhibit C-73, which is a letter from Bruce Nielsen of Exxon Mobil Corporation to

various insurers including TIG, dated September 29, 2016, providing an update on

the status of MTBE-related claims.

      7.      Following this Court’s Order Compelling Arbitration, the parties

collaborated to appoint a highly credentialed, three-member Tribunal seated in New

York City. Mobil appointed Robert B. Davidson, Esq., to serve as an arbitrator, and

TIG appointed Gavin Kealey, Q.C. John G. Bickerman, Esq., was selected to serve

as the Tribunal’s Chair through a reverse-ranking system mutually agreed to by the

parties. Attached hereto as Exhibit F and Exhibit G are true and correct copies of

correspondence from Citlalli Grace, Dispute Resolution Services Manager with the

International Institute for Conflict Prevention and Resolution (“CPR”),

acknowledging the final appointments, respectively, of the party-appointed

arbitrators and the arbitration chair. At a procedural conference conducted on

February 12, 2018, the matter was set for a merits hearing in April 2019.




                                          3
           Case 1:16-cv-09527-ER Document 38 Filed 11/21/19 Page 4 of 6




      8.      In advance of the merits hearing, the parties completed four rounds of

written submissions: an opening submission (Mobil), a responding submission

(TIG), a reply submission (Mobil), and a sur-reply submission (TIG). The briefs

alone totaled 400 pages. The parties also submitted fifteen (15) individual witnesses

statements from fourteen (14) individual witnesses, as well as two (2) expert witness

reports, altogether nearly 400 pages of testimonial evidence and attachments. Along

with the memoranda and testimonial evidence, the parties provided documentary

evidence comprising approximately 1,737 separate exhibits.

      9.      Attached hereto as Exhibit H is a true and correct copy of relevant

excerpted pages from Mobil’s Opening Memorandum, submitted to the Tribunal on

June 29, 2018.

      10.     Attached hereto as Exhibit I is a true and correct copy of relevant

excerpted pages from TIG’s Opening Memorandum, which is undated but was

submitted to the Tribunal on October 22, 2018.

      11.     Attached hereto as Exhibit J is a true and correct copy of relevant

excerpted pages from Mobil’s Reply Memorandum, submitted to the Tribunal on

January 11, 2019.

      12.     Attached hereto as Exhibit K is a true and correct copy of relevant

excerpted pages from TIG’s Reply Memorandum, submitted to the Tribunal on

February 22, 2019.


                                          4
         Case 1:16-cv-09527-ER Document 38 Filed 11/21/19 Page 5 of 6




      13.    The submission of evidence to the Tribunal concluded with a two-day

merits hearing on April 18 and 19, 2019, at the JAMS offices in New York, New

York, in which Mobil and TIG presented argument and evidence on a set of

contested issues that remained. Attached hereto as Exhibits L and M are relevant

excerpted pages from the Reporter’s Transcript of Proceedings from the April 17

and April 18 hearings, respectively.

      14.    Attached hereto as Exhibit N, for the Court’s convenience, is a

proposed form of order granting the relief requested herein.

      15.    The matters set forth in ExxonMobil’s Memorandum of Law in Support

of its Motion to Lift Stay, for Order Confirming Arbitration Award, and for Entry of

Final Judgement Including Prejudgment Interest are true and correct to the best of

my knowledge and belief.

      16.    No party has previously filed any motion seeking to vacate, modify, or

correct the final decision or award by the arbitration panel.

      I declare under penalty of perjury that the foregoing is true and correct to the

best of my knowledge and belief.

      Executed on this 21st day of November, 2019, at San Francisco, California.

                                              COVINGTON & BURLING LLP

                                              By: s/ Donald W. Brown
                                                Donald W. Brown



                                          5
Case 1:16-cv-09527-ER Document 38 Filed 11/21/19 Page 6 of 6




                                 P. Benjamin Duke
                                 The New York Times Building
                                 620 Eighth Avenue
                                 New York, New York 10018-1405
                                 (212) 841-1000
                                 pbduke@cov.com

                                 Donald W. Brown
                                 Jeffrey Davidson
                                 Gretchen Hoff Varner
                                 415 Mission Street, Suite 5400
                                 San Francisco, California 94111-5356
                                 (415) 591-7063
                                 dwbrown@cov.com;
                                 jdavidson@cov.com;
                                 ghoffvarner@cov.com

                                 Allan B. Moore
                                 One CityCenter
                                 850 Tenth Street, N.W.
                                 Washington, D.C. 20001-4956
                                 (202) 662-5575
                                 amoore@cov.com

                                 Counsel for Petitioner
                                 ExxonMobil Oil Corporation




                             6
